UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended July 31, 2014 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-175183 DIVERSIFIED RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA 98-0687026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1789 W. Littleton Blvd., Littleton, CO 80120 (Address of principal executive offices, including zip code) 303-797-5417 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 20,019,874 shares of common stock as of September 1, 2014. 1 DIVERSIFED RESOURCES, INC. Index Page Part I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets as of July 31, 2014 (unaudited)and October 31, 2013 3 Statements of Operations for the three months ended July 31, 2014 and July 31, 2013 (unaudited) 4 Statements of Operations for the nine months ended July 31, 2014 and July 31, 2013 (unaudited) 5 Statements of Cash Flows for the nine months ended July 31, 2014 and July 31, 2013(unaudited) 6 Notes to Financial Statements (unaudited) 7 - 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II – OTHER INFORMATION 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I ITEM 1. FINANCIAL STATEMENTS Diversified Resources, Inc. CONSOLIDATED BALANCE SHEETS July 31, October 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, trade Prepaid expenses Total current assets LONG-LIVED ASSETS Property and Equipment, net of accumulated depreciation of $10,457 and $4,111 in 2014 and 2013 respectively Oil and gas properties - proved (successful efforts method) net of accumulated depletion of $75,493 and $56,726 in 2014 and 2013 respectively Oil and gas properties - proved undeveloped (successful efforts method) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable, related party Current portion of long term debt Notes payable Accrued interest Accrued interest, related party Accrued expenses Total current liabilities LONG TERM LIABILITIES Long term debt, related party Long term debt Asset retirement obligation COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value50,000,000 shares authorized: none issued and outstanding - - Common stock, $0.001 par value, 450,000,000 shares authorized, 20,019,874 and14,563,150 shares issued and outstanding in 2014 and 2013 respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 3 Diversified Resources, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three MonthsEnded July 31, July 31, Operating revenues Oil and gas sales $ $ Operating expenses Exploration costs, including dry holes - Lease operating expenses General and administrative Depreciation expense Depletion expense Accretion expense Total operating expenses (Loss) from operations ) ) Other income (expense) Loss on debt extinguishment - Loss on disposition of assets Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. 4 Diversified Resources, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine MonthsEnded July 31, July 31, Operating revenues Oil and gas sales $ $ Operating expenses Exploration costs, including dry holes Lease operating expenses General and administrative Depreciation expense Depletion expense Accretion expense Total operating expenses (Loss) from operations ) ) Other income (expense) Loss on debt extinguishment - Loss on disposition of assets - Interest expense ) ) Other income (expense), net ) ) Net (loss) $ ) $ ) Net (loss) per common share Basic and diluted $ ) $ ) Weighted average shares outstanding Basic and diluted See accompanying notes to the financial statements. 5 Diversified Resources, Inc. CONSOLIDATEDSTATEMENTS OF CASH FLOWS (Unaudited) Nine MonthsEnded July 31, July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net cash (used in) operating activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - Cash paid for oil and gas properties - ) Cash paid for purchase of property and equipment ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from notes payable - Payment on notes payable ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH BEGINNING BALANCE ENDING BALANCE $ $ Cash paid for income taxes $ - $ - Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Conversion of preferred stock to common stock $ - $ Conversion of debt for common stock $ - $ Acquisition of vehicle with note $ - $ Issuance of common stock for Natural Resource Group, Inc. Common Stock $ $ - Forgiveness of related party notes $ $ - Assumption of liabilites by former officer and shareholder $ $ - See accompanying notes to the financial statements. 6 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 NOTE 1 – BASIS OF PRESENTATION The interim consolidated financial statements of Diversified Resources, Inc. (“we”, “us”, “our”, “Diversified”, or the “Company”) are unaudited and contain all adjustments (consisting primarily of normal recurring accruals) necessary for a fair presentation of the results for the interim periods presented. Results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, interest rates, drilling risks, geological risks, the timing of acquisitions, and our ability to obtain additional capital. These interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in Diversified’s Annual Report on Form 10-K for the year ended October 31, 2013 as filed with the Securities and Exchange Commission (“SEC”) on February 13, 2014 and the Form 8-K/A filed May 29, 2014.The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements of the Company have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with US GAAP. Accordingly, these consolidated financial statements do not include all of the information and footnotes required by US GAAP for annual consolidated financial statements. Although, from a legal standpoint, we acquired Natural Resource Group, Inc. (“NRG”) on November 21, 2013, for financial reporting purposes the acquisition of NRG constituted a recapitalization, and the acquisition was accounted for as a reverse merger, whereby NRG was deemed to have acquired us.Consequently, this report contains the historical financial statements of NRG for the three and nine months ended July 31, 2013.From and after November 21, 2013, NRG’s financial statements have been consolidated with our financial statements. The consolidated financial statements are unaudited, but, in management's opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such consolidated financial statements. NOTE 2 – ORGANIZATION AND GOING CONCERN Diversified Resources Inc. (“the Company”) was incorporated in the State of Nevada on March 19, 2009 to pursue mineral extraction in the United States. Effective November 21, 2013 we acquired 100% of the outstanding shares of Natural Resource Group, Inc. in exchange for 14,872,157 shares of our common stock NRG was incorporated in Colorado in 2000 but was relatively inactive until December 2010.In December 2010, NRG acquired oil and gas wells, leases and other properties from Energy Oil and Gas, Inc. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern; however, the conditions below raise substantial doubt about the Company’s ability to do so. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should the Company be unable to continue as a going concern. The Company sustained operating losses during the years ended October 31, 2013 and 2012 and during the nine months ended July 31, 2014 and 2013. As of July 31, 2014, the Company has a negative working capital in the amount of $364,576. The Company’s continuation as a going concern is dependent on its ability to generate sufficient cash flows from operations to meet its obligations and/or obtaining additional financing from its shareholders or other sources, as may be required. Management’s plans include obtaining additional debt or equity financing to fund operations; however, there can be no assurance that management will be successful in its efforts to obtain additional funding. On June 15, 2009 the Company leased two mining claims in Esmerelda County, Nevada, in the Dunfee Mine Area.The lease includes all additional claims within one mile of these claims.The area was the subject of a geological report on September 11, 2009.The term of the lease is 20 years and is renewable for an additional 20 years assuming all conditions of the lease are met. The lease was terminated on November 21, 2013 in connection with the acquisition of NRG. 7 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 In November 2013, the Company entered into an agreement to exchange securities with Natural Resource Group, Inc (“NRG”), an oil and gas exploration company,whereby the shareholders ofNRGreceived 14,872,157 shares of Diversified Resources, Inc.’s $0.001 par value common shares. The President sold 2,680,033 shares of the Company’s common stock to the Company for nominal consideration.The shares purchased from the President were returned to the status of authorized but unissued shares. Additionally, the former principals of the Company assumed all of the debts of the Company at the date of the exchange. The exchange was consummated on November 21, 2013. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated unaudited financial statements include the accounts of Diversified Resources, Inc. and its wholly owned subsidiary, Natural Resource Group, Inc. Any inter-company accounts and transactions have been eliminated. Cash and cash equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates of oil and gas reserve quantities provide the basis for the calculation of depletion, depreciation, and amortization, and impairment, each of which represents a significant component of the financial statements.Actual results could differ from those estimates. Revenue Recognition We recognize oil and gas revenue from interests in producing wells as the oil and gas is sold. Revenue from the purchase, transportation, and sale of natural gas is recognized upon completion of the sale and when transported volumes are delivered. We recognize revenue related to gas balancing agreements based on the sales method. Our net imbalance position at July 31, 2014 and 2013 was immaterial. Accounting for Oil and Gas Activities Successful Efforts MethodWe account for crude oil and natural gas properties under the successful efforts method of accounting. Under this method, costs to acquire mineral interests in crude oil and natural gas properties, drill and equip exploratory wells that find proved reserves, and drill and equip development wells are capitalized. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved crude oil and natural gas reserves on a field-by-field basis, as estimated by our qualified petroleum engineers. Upon sale or retirement of depreciable or depletable property, the cost and related accumulated depreciation, depletion and amortizationamounts are eliminated from the accounts and the resulting gain or loss is recognized. Repairs and maintenance are expensed as incurred. Assets are grouped in accordance with the Extractive Industries - Oil and Gas Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”). The basis for grouping is a reasonable aggregation of properties with a common geological structural feature or stratigraphic condition, such as a reservoir or field. Depreciation, depletion and amortization of the cost of proved oil and gas properties are calculated using the unit-of-production method. The reserve base used to calculate depreciation, depletion and amortization (“DD&A”) for leasehold acquisition costs and the cost to acquire proved properties is the sum of proved developed reserves and proved undeveloped reserves. With respect to lease and well equipment costs, which include development costs and successful exploration drilling costs, the reserve base includes only proved developed reserves. Estimated future dismantlement, restoration and abandonment costs, net of salvage values, are taken into account. 8 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 Proved Property ImpairmentWe review individually significant proved oil and gas properties and other long-lived assets for impairment at least annually at year-end, or quarterly when events and circumstances indicate a decline in the recoverability of the carrying values of such properties, such as a negative revision of reserves estimates or sustained decrease in commodity prices. We estimate future cash flows expected in connection with the properties and compare such future cash flows to the carrying amount of the properties to determine if the carrying amount is recoverable. When the carrying amount of a property exceeds its estimated undiscounted future cash flows, the carrying amount is reduced to estimated fair value. Fair value may be estimated using comparable market data, a discounted cash flow method, or a combination of the two. In the discounted cash flow method, estimated future cash flows are based on management’s expectations for the future and include estimates of future oil and gas production, commodity prices based on published forward commodity price curves as of the date of the estimate, operating and development costs, and a risk-adjusted discount rate. Unproved Property Impairment Our unproved properties consist of leasehold costs and allocated value to probable and possible reserves from acquisitions. We assess individually significant unproved properties for impairment on a quarterly basis and recognize a loss at the time of impairment by providing an impairment allowance. In determining whether a significant unproved property is impaired we consider numerous factors including, but not limited to, current exploration plans, favorable or unfavorable exploration activity on the property being evaluated and/or adjacent properties, our geologists' evaluation of the property, and the remaining months in the lease term for the property. Exploration CostsGeological and geophysical costs, delay rentals, amortization of unproved leasehold costs, and costs to drill wells that do not find proved reserves are expensed as oil and gas exploration. We carry the costs of an exploratory well as an asset if the well finds a sufficient quantity of reserves to justify its capitalization as a producing well and as long as we are making sufficient progress assessing the reserves and the economic and operating viability of the project.Geological and geophysical costs were $41,801 and $49,520 for the nine months ended July 31, 2014 and 2013, respectively, and are included in Exploration Costs in the accompanying financial statements. Asset Retirement ObligationsAsset retirement obligations (“ARO”) consist of estimated costs of dismantlement, removal, site reclamation and similar activities associated with our oil and gas properties. We recognize the fair value of a liability for an ARO in the period in which it is incurred when we have an existing legal obligation associated with the retirement of our oil and gas properties that can reasonably be estimated, with the associated asset retirement cost capitalized as part of the carrying cost of the oil and gas asset.The asset retirement cost is determined at current costs and is inflated into future dollars using an inflation rate that is based on the consumer price index. The future projected cash flows are then discounted to their present value using a credit-adjusted risk-free rate. After initial recording, the liability is increased for the passage of time, with the increase being reflected as accretion expense and included in our DD&A expense in the statement of operations. Subsequent adjustments in the cost estimate are reflected in the liability and the amounts continue to be amortized over the useful life of the related long-lived asset. The following table reconciles the asset retirement obligation for nine months ended July 31, 2013 and year ended October 31, 2013: Asset retirement obligation as of beginning of period $ $ Liabilities added 0 0 Liabilities settled 0 0 Revision of estimated obligation 0 0 Accretion expense on discounted obligation Asset retirement obligation as of end of period $ $ 9 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 Property and Equipment Property and equipment consists of production buildings, furniture, fixtures, equipment and vehicles which are recorded at cost and depreciated using the straight-line method over the estimated useful lives of five to fifteen years. Maintenance and repairs are charged to expense as incurred. Income Taxes We account for income taxes in accordance with Accounting Standards Codification (“ASC”) Topic 740, Income Taxes.Under this standard, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using the enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance when we cannot make the determination that it is more likely than not that some portion or all of the related tax asset will be realized. Interest and penalties on tax deficiencies recognized in accordance with ACS accounting standards are classified as income taxes in accordance with ASC Topic 740-10-50-19. The Company follows ASC 740-10-05Accounting for Uncertainty in Income Taxes. The Interpretation prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The amount recognized is measured as the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Contingent Liabilities The Company records contingent liabilities when the amounts were incurred and determinable otherwise the Company will disclose the matter(s) and provide a range or best estimate of the contingency in the notes to the financial statements. As of July 31, 2014 there were no legal proceedings against the Company. Neither the Company nor any of its officers or directors is involved in any other litigation either as plaintiffs or defendants, and have no knowledge of any threatened or pending litigation against them or any of the officers or directors. As of July 31, 2014, there were no contingent liabilities that required disclosure or accrual in the Company’s financial statements. Loss Per Share The Company computes net loss per share in accordance with ASC Topic 260, “Earnings per Share,” Under the provisions of the standard, basic and diluted net loss per share is computed by dividing the net loss available to common stockholders for the period by the weighted average number of shares of common stock outstanding during the period. During periods when losses occur, common stock equivalents, if any, are not considered in the computation as their effect would be anti-dilutive. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Topic 606: Revenue from Contracts with Customers.ASU No. 2014-09 is effective for the Company as of April 1, 2017.Management is evaluating the effect, if any, this pronouncement will have on the Company’s consolidated financial statements. The Company does not believe that any other recently issued accounting pronouncements will have a material impact on its financial position, results of operations or cash flows. NOTE4 – Participation Agreement In connection with the convertible promissory note described in Note 6, the Company entered into a participation agreement with a nonaffiliated company whereby the maker of the promissory note would advance up to $350,000 to conduct additional development of the underlying leases at the Garcia Field and drill and complete three additional wells on the acreage. During 2012, $250,000 was advanced to the Company. In consideration of making the promissory note, the lender was assigned a 1% overriding royalty interest in the 4,600 acre field and a 20% modified net profits interest in the existing four producing wells in the Garcia Field and a 20% modified net profits interest in three additional wells to be drilled on said acreage. The Company valued the net profits interest and the overriding royalty interest at $136,599 using 10% present value over the estimated life of the wells. The amount was recorded as a debt discount and is being amortized using the effective interest rate method over the life of the promissory note (3 years). 10 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 Additionally, the lender has the right, at any point during the period of the note, to convert the remaining principal balance on the note to a working interest (see Note 6). The modified net profits interest is based on the gross proceeds from the sale of oil, gas and other minerals in the four producing wells in the Garcia Field and three additional wells to be drilled. The 20% is applied to 100% of the Company’s net revenue interest in the wells which cannot be less than 80% and is reduced by any of the following expenditures: ● any overriding royalties or other burden on production in excess of the 80% net revenue interest; ● production, severance and similar taxes assessed by any taxing authority based on volume or value of the production; ● direct costs incurred in producing oil or natural gas, or the operating or producing such wells excluding administrative, supervisory or other indirect costs; ● costs reasonably incurred to process the production for market; ● costs reasonably incurred in transportation, delivery, storage or marketing the production. NOTE 5 – Notes Payable Notes Payable Affiliates—In December 2010, the Company entered into a purchase and sale agreement to acquire certain oil and gas assets located in Adams, Broomfield, Huerfano, Las Animas, Morgan and Weld Counties Colorado. The Company issued 2,500,000 shares of its $0.0001 par value Common Stock and a promissory note for $360,000 bearing interest at 10% with an original maturity date of March 1, 2011. The shares were valued at $1 per share based on sales of the Company’s common stock to third-parties. The promissory note is collateralized by the property and equipment transferred and was subsequently subrogated to a convertible promissory note on January 12, 2012.On July 30, 2013, the maturity date of the note was extended to December 11, 2015.The balance on the note is $107,070 at July 31, 2014 with interest accrued in the amount of $1,880. NOTE 6 – Long Term Debt Convertible Promissory Note—On January 12, 2012 the Company entered into a convertible promissory note bearing interest at 10%, due January 11, 2014 which was extended to November 1, 2014.The note is collateralized by a first priority deed of trust on approximately 4,600 acres of oil and gas leasehold interests in the Garcia Field together with the existing wells and equipment in the field. The terms provide for an initial draw of $150,000 with the potential for two subsequent draws of $100,000 each. The Company has drawn $250,000 on the facility and the balance at July 31, 2014 is $248,895. The lender has the right to convert the principal to a 10% working interest in the collateral as well as a 10% interest in all wells owned by the Company in the Garcia Field in which the lender does not have the 20% modified net profits interest described in note 4. In the event the principal is less than $350,000, the conversion shall be reduced proportionately. The Company has the right to prepay the note without penalties or fees after giving the lender ten days’ notice of its intent. If lender does elect to convert within 10 days after receiving said notice, the conversion rights terminate.The Company recorded a discount to the debt of $136,599 and recognized accretion of the discount in the amounts of $19,516 and $52,654 for the nine months ended July 31, 2014 and 2013 respectively and $-0- and $19,467 for the three months ended July 31, 2014 and 2013 respectively. The Company reviewed the conversion feature for beneficial conversion features and embedded derivatives, and determined that neither applied. Convertible Promissory Note—On May 18, 2012 the Company borrowed $70,000 bearing interest at 10%, due May 31, 2014. The note was paid in full in June 2014. Installment Loan—the Company entered into an installment loan on July 4, 2013 bearing interest of 5.39%.The loan is payable in monthly installments of $464 over 48 months commencing August 4, 2013. The loan is collateralized by a vehicle. The following summarizes the notes payable at: July 31, 2014 October 31, 2013 Convertible promissory note $ $ Debt Discount, net of amortization ) Convertible promissory note Installment loan Current portion long term debt ) ) Current portion promissory notes ) ) Long term debt $ $ 11 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 NOTE 7 – INCOME TAXES No provision was made for federal income tax for the three and nine months ended July 31, 2014 and 2013, since the Company had net operating losses. NOTE 8 – STOCKHOLDERS’ EQUITY The Company is authorized to issue 450,000,000 common shares of par value at $0.001 and 50,000,000 preferred shares of par value at $0.001. As of July 31, 2014, 20,019,874 shares of common stock and no preferred shares were issued and outstanding. During the nine months ended July 31, 2014, the Company sold 2,577,750 shares of its common stock for cash of $1,347,000. NOTE 9 – RELATED PARTY TRANSACTIONS During the year ended October 31, 2013, Philip F. Grey, the President loaned $14,040 to the Company.The loan was payable on demand, carried no interest and had no maturity date.Philip F. Grey forgave the loan as of November 21, 2013. Natural Resource Group, Inc. has an office lease for office space in Littleton, Colorado, with Spotswood Properties, LLC, a Colorado limited liability company (“Spotswood”), and an affiliate of the president, effective January 1, 2009, for a three-year term. Commencing July 1, 2010 the Company entered into a new lease for office space for a 3 year period ending July 1, 2013. The lease provides for the payment of $2,667 per month plus utilities and other incidentals. The president of the Company owns 50% of Spotswood. The Company is of the opinion that the terms of the lease are no less favorable than could be obtained from an unaffiliated party. Spotswood was paid $23,998 in the nine months ended July 31, 2014.The Company has accrued liability in the amount of $13,333 for accrued rent.Natural Resource Group, Inc. is currently leasing the office space on a month to month basis under the same terms and conditions as the lease that expired July 31, 2013. The Company paid a director and shareholder $53,700 and $132,650 in the three and nine months ended July 31, 2014, respectively and $45,730in the three and nine months ended July 31, 2013, each,for financial public relations consulting. The Company paid the President’s brother $15,685 and $39,685 in the three and nine months ended July 31, 2014, respectively and $9,000 and $9,600 in the three and nine months ended July 31, 2013, respectively for landman consulting services. NOTE 10 – COMMITMENTS AND CONTINGENCIES LegalWe are subject to legal proceedings, claims and liabilities which arise in the ordinary course of business. We accrue for losses associated with legal claims when such losses are probable and can be reasonably estimated. These accruals are adjusted as additional information becomes available or circumstances change. Legal fees are charged to expense as they are incurred. EnvironmentalWe accrue for losses associated with environmental remediation obligations when such losses are probable and can be reasonably estimated. These accruals are adjusted as additional information becomes available or circumstances change. Costs of future expenditures for environmental remediation obligations are not discounted to their present value. Recoveries of environmental remediation costs from other parties are recorded at their undiscounted value as assets when their receipt is deemed probable. Acquisition On June 6, 2014, the Company entered into an agreement, which was amended on August 11, 2014, to acquire all of the shares of an independent oil and gas company for cash of $6,000,000 and 900,000 restricted shares of the Company’s common stock.The assets of the independent oil and gas company include: ● 48 producing oil and gas wells, all of which will be operated by us after closing, ● leases covering approximately 10,400 gross and net acres, and ● miscellaneous equipment. 12 DIVERSIFIED RESOURCES INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS July 31, 2014 If the acquisition is completed, we will have an average working interest of approximately 100% (80% net revenue interest) in the 48 producing wells and leases. The oil and gas properties are located in the Horseshoe-Gallup field in San Juan County, New Mexico. The closing of the transaction is subject to completion of title reviews and other conditions which are normal for a transaction of this nature. The Company has made a $100,000 deposit towards the purchase price as of July 31, 2014. The seller will retain this deposit if the transactions does not close by September 30, 2014, provided that the seller meets all of the other conditions required for closing. NOTE 11 – SUBSEQUENT EVENTS The Company sold 90,000 shares of its common stock for $90,000 in cash in August and September 2014. 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements included as part of this report. Unless the context otherwise requires, references to the “Company”, “Diversified”, “we”, “us” or “our” mean Diversified Resources, Inc. and its consolidated subsidiaries. Cautionary Statements Regarding Forward-Looking Statements.Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements include statements regarding our plans, beliefs or current expectations and may be signified by the words “could”, “should”, “expect”, “project”, “estimate”, “believe”, “anticipate”, “intend”, “budget”, “plan”, “forecast”, “predict” and other similar expressions.Forward-looking statements appear throughout this Form 10-Q with respect to, among other things:profitability; planned capital expenditures; estimates of oil and gas production; future project dates; estimates of future oil and gas prices; estimates of oil and gas reserves; our future financial condition or results of operations; and our business strategy and other plans and objectives for future operations.Forward-looking statements involve known and unknown risks and uncertainties that could cause actual results to differ materially from those contained in any forward-looking statement. While we have made assumptions that we believe are reasonable, the assumptions that support our forward-looking statements are based upon information that is currently available and is subject to change.All forward-looking statements in the Form 10-Q are qualified in their entirety by the cautionary statement contained in this section.We do not undertake to update, revise or correct any of the forward-looking information.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Form 10-K. We were incorporated on March 19, 2009 in Nevada.In 2009, we leased two unpatented mining claims located in Esmeralda County, Nevada.In January 2011, we staked an additional twenty unpatented mining claims in the same area.Due to the lack of capital, weterminated the mining lease in November 2013. We have no plans to conduct any work on the unpatented mining claims. On November 21, 2013 we acquired 100% of the outstanding shares of Natural Resource Group, Inc. in exchange for 14,872,157 shares of our common stock. NRG was incorporated in Colorado in 2000 but was relatively inactive until December 2010.In December 2010, NRG acquired oil and gas wells, leases and other properties from Energy Oil and Gas, Inc. In December 2010 NRG acquired oil and gas properties from Energy Oil and Gas, Inc. for 2,500,000 shares of its common stock and a promissory note in the principal amount of $360,000.As of July 31, 2014, the principal amount of this note was $107,070. Included as part of the acquisition were: Garcia Field ● leases covering 4,600 gross (4,600 net) acres, ● four wells which produce natural gas and naturals gas liquids; ● a refrigeration/compression plant which separates natural gas liquids from gas produced from the four wells; and ● one injection well; The Garcia Field is located in Las Animas County, Colorado, approximately 10 miles from Trinidad, Colorado. Denver-Julesburg Basin ● leases covering 1,400 gross (1,400 net) acres, ● three shut-in wells which need to be recompleted; and ● three producing oil and gas wells. Subsequent to December 2010, leases covering 160 acres in the Garcia Field were sold and leases covering 960 acres in the Garcia Field expired.In 2013, we acquired a 640 acre lease (100% working interest, 80% net revenue interest) in the D-J Basin. The Denver/Julesburg (“D-J”) Basin is located in Northeastern Colorado. 14 Horseshoe – Gallup Field On June 6, 2014, the Company entered into an agreement, which was amended on August 11, 2014, to acquire all of the shares of an independent oil and gas company for cash of $6,000,000 and 900,000 restricted shares of our common stock.The assets of the independent oil and gas company include: ● 48 producing oil and gas wells, all of which will be operated by us after closing, ● leases covering approximately 10,400 gross and net acres, and ● miscellaneous equipment. If the acquisition is completed, we will have an average working interest of approximately 100% (80% net revenue interest) in the 48 producing wells and the leases. The oil and gas properties are located in the Horseshoe-Gallup field in San Juan County, New Mexico. The purchase price for the oil and gas properties, subject to ordinary closing adjustments, will be payable in cash of $6,000,000 and 900,000 restricted shares of our common stock. The Company has made a $100,000 deposit towards the purchase price as of July 31, 2014. The seller will retain this deposit if the transactions does not close by September 30, 2014, provided that the seller meets all of the other conditions required for closing. The closing of the transaction is subject to our completion of title reviews and other conditions which are normal for a transaction of this nature. The following table shows our net production of oil, gas and natural gas liquids for the periods indicated: Nine Months Ended July 31, Production: Oil (Bbls) Gas (Mcf) Natural Gas Liquids (gallons) The following table shows, as of July 31 2014, our producing wells, developed acreage, and undeveloped acreage, excluding service (injection and disposal) wells: Productive Wells Developed Acreage Undeveloped Acreage(1) Location Gross Net Gross Net Gross Net Colorado: Garcia Field 5 5 D-J Basin 4 Undeveloped acreage includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. As of July 31, 2014 we were not drilling, or reworking any oil or gas wells and one well in the Garcia Field was awaiting completion. During the nine months ending July 31, 2015, we plan to: ● Stimulate one well in the Denver-Julesburg basin at an approximate cost of $175,000; ● Drill three development wells in the Garcia field at an approximate cost of $420,000 ●
